                       UNITED STATES DISTRICT COURT
                            DISTRICT OF SOUTH DAKOTA
                               WESTERN DIVISION

LAYNE A. LINDBERG,                                   CIV. 17-5089-JLV
BARBARA J. LINDBERG,

              Plaintiffs,                                 ORDER

    vs.

MR. JAMES DIMON, Chairman and
Executive Officer JP Morgan Chase
Bank, National Association;
ATTORNEY DAVID C. PIPER #4128,
Mackoff Kellogg Law Firm;
MR. ANDREW J. CECERE, President
and Director US Bank National
Association; MR. JAY BRAY, President,
Chief Executive Officer & Chairman
Nationstar Mortgage LLC, d/b/a Mr.
Cooper; JPMORGAN CHASE BANK
NATIONAL; US BANK NATIONAL
ASSOCIATION; and NATIONSTAR
MORTGAGE LLC d/b/a MR. COOPER,

               Defendants.


                                 INTRODUCTION

      This case arose from a real estate transaction. Plaintiffs Layne and

Barbara Lindberg leased a house in foreclosure proceedings in Rapid City, South

Dakota, from Lyle DuVall. Plaintiffs unsuccessfully attempted to negotiate a

short sale with DuVall and defendant JP Morgan Chase Bank, N.A. (“JP

Morgan”). JP Morgan foreclosed on the home and assigned the judgment of

foreclosure to defendant Nationstar Mortgage, LLC (“Nationstar”), which then

assigned it to defendant U.S. Bank, N.A. (“U.S. Bank”). Plaintiffs, appearing pro
se, brought this suit against the bank defendants and their chief executive

officers, James Dimon, Jay Bray, and Andrew Cecere, alleging breach of contract

and various torts. Plaintiffs also named David Piper, JP Morgan’s local counsel,

as a defendant. Now pending before the court are defendants’ seven motions to

dismiss plaintiffs’ original and first amended complaint, along with defendant

Piper’s motion to strike plaintiffs’ first amended complaint. (Dockets 9, 12, 13,

18, 25, 26, 30 & 34).

      The court referred the pending motions to Magistrate Judge Veronica L.

Duffy pursuant to the court’s standing order of October 16, 2014, and 28 U.S.C.

§ 636(b)(1) for a report and recommendation (“R&R”).     (Docket 40).   The

magistrate judge issued an R&R concluding defendant Piper’s motion to strike

the first amended complaint should be denied but the motions to dismiss should

all be granted.   (Docket 41). Plaintiffs timely objected to the R&R and the bank

defendants filed responses to the objections. 1   (Dockets 42, 43 & 44).   In their

objections, plaintiffs ask the court to permit them to again amend their

complaint.   (Docket 42 at p. 15).

      Under the Federal Magistrate Act, 28 U.S.C. § 636(b)(1), if a party files

written objections to the magistrate judge’s proposed findings and

recommendations, the district court is required to “make a de novo

determination of those portions of the report or specified proposed findings or


      1Defendants Dimon and JP Morgan move to join defendants Bray, Cecere,
Nationstar and U.S. Bank’s response to the plaintiffs’ objections. (Docket 45).
The motion is granted.
                                      2
recommendations to which objection is made.” Id. The court may “accept,

reject, or modify, in whole or in part, the findings or recommendations made by

the magistrate judge.” Id. For the reasons given below, the court denies

defendant Piper’s motion to strike the first amended complaint and grants each

of the pending motions to dismiss. The court further denies plaintiffs’ motion to

again amend their complaint. The court adopts the R&R in full.

                                     ANALYSIS

I.    Facts

      The plaintiffs did not object to the magistrate judge’s factual findings.

The court adopts those findings in full. (Docket 41 at pp. 2-11). Here, the

court need only set forth facts applicable to the plaintiffs’ sole legal

objection—whether the magistrate judge erred in concluding no contract existed

between plaintiffs and any defendant. Because this matter is at the motion to

dismiss stage, the court takes plaintiffs’ “well-pleaded factual allegations” as true

but does not give their legal conclusions “the assumption of truth.” Ashcroft v.

Iqbal, 556 U.S. 662, 679 (2009).

      Plaintiffs leased the Rapid City house in April of 2012 from DuVall for

$2,000 per month in rent. (Docket 22 at ¶¶ 9-10). Plaintiffs also agreed to

purchase the property for $305,000, subject to JP Morgan’s approval. Id.

Plaintiffs then offered to purchase the property as a short sale for $403,000. 2


      2A short sale occurs when a debtor agrees to sell real estate to a buyer for
less than the debt owed on the property. The creditor must agree to the lesser
amount. (Docket 41 at p. 3).
                                       3
Id. at ¶ 13. In their objections to the R&R, plaintiffs state they signed a contract

with DuVall on May 14, 2012, to purchase the property for $403,000 “contingent

on approval of short sale from JP Morgan.” (Docket 42 at p. 3). Plaintiffs

secured the contract with $1,000 in earnest money, deposited with Pennington

Title Company. Id. This contract is not in the record. 3

      JP Morgan refused plaintiffs’ $403,000 short sale offer. (Docket 22 at

¶ 13). JP Morgan then offered to sell the property for $456,487, plus the cost of

repairs (which the plaintiffs estimate as more than $133,000). Id. at ¶ 15.

Plaintiffs found this offer “ridiculous, offensive and unacceptable.” Id. In their

objections, plaintiffs state this offer was made on July 14, 2012. (Docket 42 at

p. 3). Despite this, plaintiffs state “all parties signed” the offer and that it

constituted an “original binding contract.” Id. at pp. 3-4. However, they also

characterize the July 14 document as an amendment to the May 14 “original

signed and accepted sales contract between all parties.” Id. at p. 4. The July

14 document is also not in the record.



      3Plaintiffs appear to believe the magistrate judge and this court have
access to pleadings filed in South Dakota state court. (Docket 42 at p. 3)
(“Please review the exhibits to the State Complaint dated July 12th, 2016.”).
This is not the case. When the magistrate judge referred to state court
pleadings, she meant only documents the parties filed in this case. (Docket 41
at p. 2). (“The court also takes judicial notice of pleadings filed in South Dakota
state court which the parties have placed into this record . . . .”) (emphasis added).
She did not make her recommendations based on unspecified state court
pleadings. However, even accepting all the factual allegations in plaintiffs’
objections as true, they never formed a contract with any defendants. See infra
Section III.B. The court accordingly will not permit plaintiffs to supplement the
record with any additional state court pleadings.
                                          4
      On February 11, 2013, JP Morgan sent a letter to DuVall stating it

approved a short sale between him and plaintiffs. (Docket 28-2). The letter

states JP Morgan will accept “a minimum of $403,866.12 to release the . . .

mortgage lien and waive any deficiency so you will owe nothing more on this

mortgage.” Id. JP Morgan required “payment in certified funds on or before”

March 4, 2013, or the offer would become “null and void.” Id. Also required

was a “signed agreement of sale . . . received before the foreclosure sale date.”

Id. The letter further stated the “acceptance is only for the contract sale price of

$456,000 between Layne A. Lindberg and Barbara J. Lindberg” and DuVall. 4

Id. Only the first page of the letter is in the record. Id.

      The magistrate judge noted plaintiffs never asserted they paid anything or

gave a signed sale agreement to JP Morgan. (Docket 41 at p. 27). Plaintiffs do

not make those assertions in their objections. Instead, they argue “the short

sale could not be closed” because of DuVall’s bankruptcy proceedings. (Docket

42 at p. 5). They nevertheless assert they have a contract with JP Morgan. Id.

at pp. 3-4.




      4The    magistrate judge noted the parties did not explain the discrepancy
between the two prices named in the February 11 letter. (Docket 41 at p. 6 n.3).
The court interprets the letter to offer JP Morgan’s acceptance of a short sale
contract in the amount of $403,866.12. The $456,000 price at the end of the
letter’s first page appears to refer to JP Morgan’s July 14, 2012, offer. Given
plaintiffs’ insistence the February 11 letter continued negotiations from May and
June of 2012, the court construes the latter price reference in the letter as
acknowledging prior offers, rather than establishing a separate price.

                                         5
II.    Plaintiffs’ Objection & Motion to Amend Complaint 5

       Plaintiffs’ sole “specific and” discernable objection to the R&R alleges the

magistrate judge erred by determining they did not have a contract with JP

Morgan. (Docket 42 at pp. 2-8). Plaintiffs contend their allegation a contract

existed is a factual statement which must be taken as true. Id. at p. 7. They

also ask the court to permit them to file a new amended complaint. Id. at p. 15.

       Plaintiffs notably do not “specifically” object to the magistrate judge’s

recommendations that their claims against the individual defendants be

dismissed for lack of personal jurisdiction or that their tort claims be dismissed

for failure to state a claim upon which relief can be granted. (Docket 42 at pp.

13-22, 30-41). The court adopts the magistrate judge’s thorough reasoning on

those points and accepts her recommendations. The court will only review the

R&R’s treatment of plaintiffs’ breach of contract claim. The court then turns to

plaintiffs’ request to amend their complaint.

III.   Discussion

       This case is before the court on its diversity jurisdiction. (Docket 22 at

pp. 1-3). Accordingly, South Dakota substantive law governs plaintiffs’ breach

of contract claim. Hammons v. Hartford Fire Ins. Co., 501 F.3d 991, 996 n.6

(8th Cir. 2007).


       5No  defendant objected to the R&R. The court accordingly accepts the
magistrate judge’s well-reasoned recommendation that defendant Piper’s motion
to strike plaintiffs’ first amended complaint be denied and defendants JP Morgan
and Dimon’s objection to the first amended complaint be overruled. (Docket 41
at pp. 11-13).
                                         6
      A.     Rule 12(b)(6) legal standards

      Under Federal Rule of Civil Procedure 12(b)(6), a plaintiff must plead

“enough facts to state a claim to relief that is plausible on its face.” Bell Atl.

Corp. v. Twombly, 550 U.S. 544, 570 (2007). Two “working principles” underlie

Rule 12(b)(6) analysis. See Iqbal, 556 U.S. at 678. First, courts are not

required to accept as true legal conclusions “couched as . . . factual allegation[s]”

in the complaint. See id. “[A] complaint must allege ‘more than labels and

conclusions, and a formulaic recitation of the elements of a cause of action will

not do.’ ” Torti v. Hoag, 868 F.3d 666, 671 (8th Cir. 2017) (quoting Twombly,

550 U.S. at 555). The court does, however, “take the plaintiff’s factual

allegations as true.” Braden v. Wal-Mart Stores, Inc., 588 F.3d 585, 594 (8th

Cir. 2009). Second, the plausibility standard is a “context-specific task that

requires the reviewing court to draw on its judicial experience and common

sense.” Iqbal, 556 U.S. at 678 (citation omitted). The complaint is analyzed “as

a whole, not parsed piece by piece to determine whether each allegation, in

isolation, is plausible.” Braden, 588 F.3d at 594. The court “will not mine a

lengthy complaint searching for nuggets that might refute obvious pleading

deficiencies.” Neubauer v. FedEx Corp., 849 F.3d 400, 404 (8th Cir. 2017)

(quotations omitted).

      In applying these principles, the court must construe plaintiffs’ pro se

complaint liberally. See Stone v. Harry, 364 F.3d 912, 914 (8th Cir. 2004).

This means “that if the essence of an allegation is discernible, even though it is

                                         7
not pleaded with legal nicety, then the district court should construe the

complaint in a way that permits the layperson’s claim to be considered within the

proper legal framework.” Jackson v. Nixon, 747 F.3d 537, 544 (8th Cir. 2014)

(internal quotation marks omitted). The complaint “still must allege sufficient

facts to support the claims advanced.” Stone, 364 F.3d at 914.

      B.    Breach of contract objection

      The only issue before the court is whether the magistrate judge erred in

recommending plaintiffs’ breach of contract claim be dismissed. At the outset,

the court notes the existence of a contract is not a factual allegation the court

must accept as true merely because plaintiffs pled it. In South Dakota, “[t]he

existence of a contract is a question of law.” Harvey v. Reg’l. Health Network,

Inc., 906 N.W.2d 382, 398 (S.D. 2018). Without an existing contract, there can

be no breach of contract. Bowes Constr. v. S.D. Dep’t. of Transp., 793 N.W.2d

36, 43 (S.D. 2010) (listing the existence of “an enforceable promise” as an

element of breach of contract). The court must determine whether plaintiffs’

factual allegations “plausibly give rise” to the conclusion a contract existed.

Iqbal, 556 U.S. at 679.

      South Dakota law lists four essential elements of a contract: parties

capable of contracting, their consent, a lawful object, and sufficient cause or

consideration. SDCL § 53-1-2. At issue here is whether JP Morgan consented

to the short sale agreement between plaintiffs and DuVall. “Consent of the

parties to a contract must be: (1) Free; (2) Mutual; and (3) Communicated by

                                         8
each to the other.” Id. at § 53-3-1. “Consent is not mutual unless the parties

all agree upon the same thing in the same sense.” Id. at § 53-3-3. “There must

be mutual assent or a meeting of the minds on all essential elements or terms in

order to form a binding contract.” Winegeart v. Winegeart, 910 N.W.2d 906, 911

(S.D. 2018) (quotation omitted).

      Plaintiffs assert they had a short sale contract for $403,000 with DuVall

dated May 14, 2012, that was “contingent on approval of short sale from JP

Morgan.” (Docket 42 at p. 3). On July 14, JP Morgan offered its approval of the

contract for a price of $456,500. Id. In their first amended complaint,

plaintiffs state they found this offer “ridiculous, offensive and unacceptable.”

(Docket 22 at ¶ 15). In their objections, however, they contend “all parties

signed” this offer but that they and JP Morgan “continued to negotiate the solid

value” of the offer. (Docket 42 at p. 3). Neither the May 14 nor the July 14

documents are in the record. Plaintiffs next contend the February 11, 2013,

letter from JP Morgan to DuVall constitutes “final approval” from JP Morgan to

“close on the contract.” Id. at p. 4. In plaintiffs’ view, these three documents

constitute a binding contract that JP Morgan breached.

      Even accepting these facts as true, plaintiffs fall short of establishing JP

Morgan consented to a contract. The February 11 letter shows JP Morgan

offered to approve a short sale contract between plaintiffs and DuVall subject to

two conditions: receipt of $403,866.12 in certified funds before March 4, 2013,

and receipt of a signed agreement of sale before the foreclosure sale. (Docket

                                        9
28-2). Plaintiffs admit the February 11 letter was the “final approval . . . to close

on the contract” but do not allege they fulfilled the conditions set forth in that

letter. (Docket 42 at p. 4). Their assertions the May 14 and July 14 documents

form a binding contract are implausible because the February 11 letter states JP

Morgan will only approve the short sale contingent on satisfaction of the two

conditions. Plaintiffs do not explain why JP Morgan set these two conditions for

its approval if it already approved a previous short sale contract. These “facts

do not permit the court to infer more than the mere possibility,” if that, of JP

Morgan’s consent. Iqbal, 556 U.S. at 679.

          The court concludes plaintiffs have not alleged facts to support a plausible

claim they had a binding short sale contract with JP Morgan. There can be no

breach of contract in the absence of a contract. Accordingly, the magistrate

judge did not err in recommending dismissal of plaintiffs’ breach of contract

claim. Plaintiffs’ objection is overruled.

          C.    Plaintiffs’ motion to amend the complaint

          In their objections, plaintiffs ask to amend their complaint in response to

the R&R. (Docket 42 at p. 15). The bank defendants oppose the request

because plaintiffs “already amended and still do not state a claim.” (Docket 43

at p. 6). The court agrees with defendants that further amendment would be

futile.

          Federal Rule of Civil Procedure 15(a)(2) requires plaintiffs to seek “the

opposing party’s written consent or the court’s leave” where, as here, they may

                                            10
not amend their complaint as a matter of right. Fed. R. Civ. P. 15(a)(2). “The

court should freely give leave when justice so requires.” Id.

      But parties do not have an absolute right to amend their pleadings,
      even under this liberal standard. A district court appropriately
      denies the movant leave to amend if there are compelling reasons
      such as undue delay, bad faith, or dilatory motive, repeated failure
      to cure deficiencies by amendments previously allowed, undue
      prejudice to the non-moving party, or futility of the amendment.

Sherman v. Winco Fireworks, Inc., 532 F.3d 709, 715 (8th Cir. 2008) (quotations

and citations omitted). “Duplicative and frivolous claims are futile.” Reuter v.

Jax Ltd., Inc., 711 F.3d 918, 922 (8th Cir. 2013). “[A]ny party moving to amend

a pleading must attach a copy of the proposed amended pleading to its motion to

amend[.]” D.S.D. Civ. LR 15.1.

      As an initial matter, plaintiffs did not provide the court with their proposed

amended complaint. The court cannot determine with any specificity what

plaintiffs propose to allege in their amended complaint. This omission alone is

sufficient grounds to deny plaintiffs’ request. Noble v. Am. Nat’l. Prop. & Cas.

Ins. Co., 297 F. Supp. 3d 998, 1007 n.3 (D.S.D. 2018).

      Even were the court to consider the request on its merits, further

amendment would be futile. Plaintiffs indicate they wish to amend their

complaint “in light of any deficiencies the Court finds in the Lindbergs (sic.)

pleadings[.]” (Docket 42 at p. 18). The deficiency is the lack of a contract

between plaintiffs and JP Morgan. The R&R explicitly stated plaintiffs’ breach of

contract claim failed because plaintiffs failed to allege they fulfilled the

conditions set forth in JP Morgan’s February 11 offer letter. (Docket 41 at
                                       11
pp. 25-29). Plaintiffs engage with this conclusion in their objections but fail to

state they accepted JP Morgan’s offer by fulfilling its conditions. (Docket 42 at

pp. 2-6). There is no reason to suppose plaintiffs’ amendment will cure this

deficiency any more than did their objections to the R&R. Further amendment

of the complaint would be futile. The court denies plaintiffs’ request to amend

their complaint.

                                     ORDER

      For the reasons given above, it is

      ORDERED that plaintiffs’ objection to the report and recommendation

(Docket 42) is overruled.

      IT IS FURTHER ORDERED that plaintiffs’ request to amend their

complaint (Docket 42) is denied.

      IT IS FURTHER ORDERED that the report and recommendation (Docket

41) is adopted in full.

      IT IS FURTHER ORDERED that defendants JP Morgan and Dimon’s

motion to join defendants Bray, Cecere, Nationstar and U.S. Bank’s response to

plaintiffs’ objections to the report and recommendation (Docket 45) is granted.

      IT IS FURTHER ORDERED that defendant Piper’s motion to strike the first

amended complaint (Docket 34) is denied.

      IT IS FURTHER ORDERED that defendants JP Morgan and Dimon’s

objection to the first amended complaint (Docket 27) is overruled.



                                       12
      IT IS FURTHER ORDERED that the motions to dismiss filed by defendants

Piper, Dimon, JP Morgan, Bray, Cecere, Nationwide and U.S. Bank (Dockets 9,

12, 13, 18, 25, 26, & 30) are granted.

      IT IS FURTHER ORDERED that plaintiffs’ complaint and first amended

complaint (Dockets 1 & 22) are dismissed with prejudice.

      Dated March 25, 2019.

                               BY THE COURT:

                               /s/ Jeffrey L. Viken
                               JEFFREY L. VIKEN
                               CHIEF JUDGE




                                         13
